UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported)April 18, 2013 HUB GROUP, INC. (Exact name of registrant as specified in its charter) DELAWARE (State or Other Jurisdiction of Incorporation) 0-27754 36-4007085 (Commission File Number) (I.R.S. Employer Identification No.) 3050 Highland Parkway, Suite 100 Downers Grove, Illinois 60515 (Address, including zip code, of principal executive offices) (630) 271-3600 (Registrant’s telephone number, including area code) NOT APPLICABLE (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION OnApril 18, 2013, Hub Group, Inc. issued a press releaseannouncingitsfirst quarter 2013 operating results. The press release is furnished as Exhibit 99.1 to this Form 8-K. Item 9.01FINANCIAL STATEMENTS AND EXHIBITS (a)Not Applicable. (b)Not Applicable. (c)Not Applicable. (d)A list of exhibits filed herewith is contained on the Exhibit Index which immediately precedes such exhibits and is incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HUB GROUP, INC. DATE:April 19, 2013 /s/ Terri A. Pizzuto By: Terri A. Pizzuto Title: Executive Vice President, Chief Financial Officer and Treasurer EXHIBIT INDEX Exhibit No. 99.1Press release, issued on April 18, 2013, announcingfirst quarter 2013 operating results for Hub Group, Inc.
